Citation Nr: 1033362	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1998 
to March 2002.

This appeal to the Board of Veterans' Appeals (Board) originated 
from November 2004 and subsequent January and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
combination, denied the Veteran's claim for a TDIU and reduced 
the rating for his left shoulder disability from 30 to 10 
percent.

As support for his claims to have the 30 percent rating 
reinstated and for a TDIU, the Veteran testified at a hearing at 
the RO in May 2007 before the undersigned Veterans Law Judge of 
the Board, also commonly referred to as a Travel Board hearing.  
During the hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

In October 2007 the Board issued a decision restoring the 30 
percent rating for the Veteran's left shoulder disability, 
retroactively effective from the date of reduction.  The Board 
then proceeded to remand his TDIU claim to the RO, via the 
Appeals Management Center (AMC), for additional development and 
consideration.

The Board subsequently, in April 2009, determined there had not 
been substantial compliance with the October 2007 remand 
directives and, therefore, again remanded the TDIU claim.  See 
Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The requested development since has been completed and the claim 
for a TDIU is again before the Board.




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are impingement 
syndrome of the left shoulder (his minor upper extremity), rated 
as 30-percent disabling; depressive disorder, also rated as 30-
percent disabling; sinusitis, rated as 
10-percent disabling; and hemorrhoids and migraines, both rated 
as 0-percent disabling (i.e., noncompensable) for a combined 60 
percent rating.

2.  The evidence of record indicates the Veteran was denied 
employment with the United States Postal Service as a City 
Carrier in February 2004 because he was found to be "medically 
unsuitable" due to his left shoulder disability.  

3.  He was also denied employment by the Office of Personnel 
Management in April 2004.  

4.  However, by the time of his subsequent Travel Board hearing 
in May 2007, he was employed at Lens Crafters part time and 
enrolled as a full-time student at a community college.  

5.  Also, a VA compensation examiner (a physician) has since 
indicated in a June 2009 addendum that the Veteran's service-
connected disabilities - including especially his left shoulder 
disability, are not so severe as to preclude him from obtaining 
and maintaining all forms of substantially gainful employment.  
In particular, according to this commenting VA physician, the 
Veteran requires sedentary employment (such as desk/computer 
work) in occupations that would avoid frequent/repetitive 
overhead work - more specifically, no overhead lifting of over 
10 pounds and no overhead work of more than 5 minutes at a time, 
two times per day.

6.  Furthermore, there is no indication the Veteran's 
disabilities require frequent hospitalization or markedly 
interfere with employment - that is, above and beyond that 
contemplated by the schedular ratings assigned for these 
disabilities, or otherwise render impractical the application of 
the regular rating schedule standards.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including to warrant 
referral for extra-schdular consideration.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 
4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful. Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim (so 
including a claim for a TDIU), 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez- 
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
November 2004, March 2006 and August 2008.  The RO sent that 
first letter prior to initially adjudicating the claim in 
November 2004, the preferred sequence, and these letters - 
especially in combination, informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Additionally, 
the March 2006 and August 2008 letters informed him of the 
disability rating and effective date elements of his claim.  See 
Dingess/Hartman, supra.  And since providing that additional VCAA 
notice in March 2006 and August 2008, the AMC has readjudicated 
his claim in the November 2008 and May 2010 SSOCs - including 
considering additional evidence received in response to that 
additional notice and since the initial rating decision at issue 
and SOC.  So the timing error in the provision of that additional 
notice, since it did not precede the initial adjudication of the 
claim but was, instead, post-adjudicatory, has been rectified 
because the claim has been reconsidered since providing this 
additional notice.  That is to say, this timing error in the 
provision of this notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), private medical records, and VA 
treatment records in support of his claim.

In addition, following and as a result of the Board's October 
2007 and April 2009 remands, the AMC arranged for a VA 
compensation examination for an opinion concerning whether the 
Veteran is unemployable (i.e., incapable of obtaining and 
maintaining substantially gainful employment) on account of his 
service-connected disabilities, especially his left shoulder 
impingement.  As the Court indicated in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, showing the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  A VA 
physician provided this necessary medical comment in June 2009.

II.  Entitlement to a TDIU

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities - especially his left shoulder impingement, and 
therefore entitled to a TDIU.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected disabilities, 
at least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).



If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he is 
unable to secure or follow a substantially gainful occupation by 
reason of his service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must assess whether 
there are circumstances in the Veteran's case, apart from any 
non-service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van Hoose, 
supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And in this context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

In this particular case at hand, the Veteran's service-connected 
disabilities are impingement syndrome of the left shoulder (his 
minor upper extremity), rated as 30-percent disabling; depressive 
disorder, also rated as 30-percent disabling; sinusitis, rated as 
10-percent disabling; and hemorrhoids and migraines, both rated 
as 0-percent disabling (i.e., noncompensable).  Effectively since 
February 25, 2004, he has had a combined rating of 60 percent.  
So he does not have sufficient ratings to satisfy the threshold 
minimum requirements of 38 C.F.R. § 4.16(a) for consideration of 
a TDIU.  But, as mentioned, he can still show his entitlement to 
this benefit by establishing his unemployability under the 
special provisions of § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

During his May 2007 Travel Board hearing, the Veteran indicated 
that he worked part time at Lens Crafters.  Previously, in 
February 2004, he had been denied employment by the United States 
Postal Service (USPS) because he was found "medically 
unsuitable" for a position as a City Carrier.  The USPS 
explained that the position of City Carrier required strenuous 
activities, including heavy lifting, pushing, pulling, repetitive 
stretching and reaching.  And because of his left shoulder 
impingement, he could not perform these activities.  The USPS 
had submitted his application to the Office of Personnel 
Management (OPM), which had indicated in April 2004 that his 
medical condition presented "an unacceptable safety and health 
risk," likely to adversely affect his ability to perform all the 
duties required for the job position.

The Veteran further testified in May 2007 that he had been denied 
a job with the Transportation Security Administration (TSA), 
however, there is no documentation of this in the claims file.

The Veteran's VA treatment records dated from March 2003 through 
June 2005 show discuss his treatment for his left shoulder 
impingement, as well as for his other service-connected 
disabilities, but do not indicate whether he is capable of 
obtaining and maintaining substantially gainful employment.  

Additionally, the Veteran has had two VA compensation 
examinations.  The report of the October 2004 examination does 
not address his employability in connection with any disability 
other than major depressive disorder, not otherwise specified.  
But as for this mental disorder, the examiner indicated the 
Veteran was indeed "employable based on his [then] current 
mental status," while at the same timing also noting he felt 
increasing stress due to occupational and financial issues.

In September 2008, pursuant to the Board's October 2007 remand, 
the Veteran was again scheduled for a VA compensation examination 
to specifically determine the severity of his left should 
impingement syndrome, especially in terms of whether it and the 
other service-connected disabilities rendered him incapable of 
securing and maintaining substantially gainful employment.  The 
September 2008 VA examiner that reviewed the evidence in this 
case for the pertinent history and examined the Veteran 
determined he could have "sedentary employment with no heavy 
lifting or frequent overhead use of the left arm.  No repetitive 
movements of the left arm."  However, the Board's subsequent 
April 2009 remand determined this examination and opinion were 
inadequate (see 38 C.F.R. § 4.2) and, therefore, instructed this 
VA examiner to provide further, supplemental comment.  This VA 
examiner, a physician, provided this additional requested comment 
in a June 2009 addendum, reiterating that the Veteran's left 
shoulder impingement would not prevent him from obtaining and 
maintaining substantially gainful employment.  This examiner 
agreed the Veteran would require "sedentary employment with 
occupations that would avoid frequent/repetitive overhead work.  
No overhead lifting of over 10 pounds and no repetitive overhead 
work of more than 5 minutes at a time, two times per day, [but 
that he] could perform desk/computer work."

So while it is true, according to all persons qualified to make 
this important determination, that the Veteran cannot work at 
just any job (namely, any requiring physical-type labor), all 
forms of substantially gainful employment are not precluded, such 
as a sedentary-type job - albeit so long as he is provided a 
work environment that is conducive to his service-connected 
disabilities, especially his left shoulder disability.  His May 
2007 Travel Board hearing testimony also acknowledged that he was 
then employed at a Lens Crafters, part time, and he further 
stated that he was a full-time student at the local Community 
College, so presumably receiving additional education and 
training that would permit him to reenter the workforce in a job 
more commensurate with the severity of his service-connected 
disabilities, prior training and work experience.  As the Court 
has stated, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether he is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.  And in this particular instance, the VA 
examiners have indicated the Veteran is not precluded or 
restricted from all forms of employment that may be considered 
substantially gainful.

Therefore, the Board cannot grant this TDIU claim because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine is applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.  There is simply insufficient evidence for 
concluding the Veteran is incapable of obtaining and maintaining 
substantially gainful employment if only his service-connected 
disabilities are considered.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412- 13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).



Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the Veteran was 
unable to secure and follow a substantially gainful occupation 
due to a service-connected disability.  The Court held that, 
where there is plausible evidence that a claimant is unable to 
secure and follow a substantially gainful occupation and where 
the Board has not relied on any affirmative evidence to the 
contrary, the Court will reverse the Board's determination, as a 
matter of law, that the Veteran's case is ineligible for 
consideration under § 4.16(b) by referral to the Compensation and 
Pension (C&P) Director.  But here, unlike in Bowling, the Veteran 
has not submitted supporting evidence of unemployability based on 
the current service-connected disabilities, alone, and the 
evidence on file has been found to instead provide probative 
evidence against this claim.

The totality of the evidence of record does not show the 
Veteran's disability picture to be so exceptional or unusual as 
to warrant referring this case to the Director of VA's C&P 
Service or other appropriate authority for consideration of a 
TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b), 
4.16(b).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


